



EXHIBIT 10.2

FIRST AMENDMENT
TO
AMENDED AND RESTATED
PROPERTY MANAGEMENT AND LEASING AGREEMENT
This First Amendment to the Amended and Restated Property Management and Leasing
Agreement (the “Amendment”) is made and entered into on this 6th day of June,
2014 and shall be effective as of January 1, 2014 by and among Behringer Harvard
Opportunity REIT II, Inc., a Maryland corporation (the “Company”), Behringer
Harvard Opportunity OP II LP, a Texas limited partnership (the “Operating
Partnership”), Behringer Harvard Opportunity II Management Services, LLC, a
Texas limited liability company (“BHOMS”), Behringer Harvard Real Estate
Services, LLC, a Texas limited liability company (“BHRES”), and HPT Management
Services LP, a Texas limited partnership (“HPT” and collectively with BHOMS and
BHRES, the “Manager”), and Behringer Harvard 1875 Lawrence, LLC, a Delaware
limited liability company, Gardens Medical Pavilion, LLC, a Florida limited
liability company, Behringer Harvard EU Opportunity I B.V., a Netherlands
limited company, BHOPII Alte Jacobstraße GmBH, a German company, Behringer
Harvard Arbors, LLC, a Delaware limited liability company, Behringer
Harvard/Scion UGA, LLC, a Delaware limited liability company, 22 Exchange
Student Housing, LLC, a Delaware limited liabilitiy company, TPBH Babcock Self
Storage, Ltd., a Texas limited partnership, SL Parkside Apts, LLC, a Delaware
limited liability company, Behringer Harvard Margate, LLC, a Delaware limited
liability company, and 9727 Touchton Road, LLC, a Delaware limited liability
company (each, individually, an “SPE” and, collectively, the “SPEs”). The
Company, BH OP, BHOMS, BHRES and HPT together with the SPEs shall be called the
“Parties.”
WHEREAS, the Company, the Operating Partnership, and BHOMS previously entered
into that certain Amended and Restated Property Management and Leasing Agreement
dated August 13, 2008 (the “Agreement”).
WHEREAS, BHRES, HPT, and each SPE became a party to the Agreement pursuant to
the execution of a partial assignment and assumption of the Agreement.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, do hereby agree, as follows:
1.    Defined Terms. Any term used herein that is not otherwise defined herein
shall have the meaning ascribed to such term as provided in the Agreement.
2.    Amendment to Section 5.1. Section 5.1 of the Agreement is hereby deleted
in its entirety and replaced with the following:
5.1    Management Fees. Owner shall pay Manager property management fees in an
amount equal to four percent (4.0%) of Gross Revenues (the “Management Fee”) on
a monthly basis from the income received from the Properties over the term of
this Management Agreement. Certain of these Properties may be owned by Joint
Ventures. When the Manager is not paid by the Joint Venture directly in respect
of its services, the applicable Management Fee or Oversight Fee (as defined
below) to be paid by the Owner will be calculated by multiplying the Management
Fee by the Economic Interest Percentage owned directly or indirectly by the
Owner in that Property. In the event that Owner contracts directly with a
third-party property manager not affiliated with the Manager in respect of a
Property for which the Owner, in its sole discretion, has the ability to appoint






--------------------------------------------------------------------------------



or hire the Manager, Owner shall pay Manager an oversight fee (“Oversight Fee”)
equal to one-half of one percent (0.5%) of Gross Revenues. In no event will
Owner pay both a Management Fee and an Oversight Fee to Manager with respect to
any Property. If Manager subcontracts its responsibilities hereunder to another
person or entity, Manager shall be solely responsible for the payment to the
third party. The Management Fee includes the reimbursement of the specified cost
incurred by the Manager of engaging another person or entity to perform
Manager’s responsibilities hereunder; provided, however, that Manager shall be
responsible for payment of all amounts to these third parties. Nothing herein
shall prevent Manager from entering fee-splitting arrangements with third
parties with respect to the Management Fee.
3.    Continuing Effect. Except as otherwise set forth in this Amendment, the
terms of the Agreement shall continue in full force and effect and shall not be
deemed to have otherwise been amended, modified, revised or altered.
4.    Counterparts. The Parties agree that this Amendment has been or may be
executed in several counterparts, each of which shall be deemed an original, and
all counterparts shall together constitute one and the same instrument.

2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the 6th
day of June 2014.
BEHRINGER HARVARD OPPORTUNITY REIT II, INC.




By: /s/ Michael J. O’Hanlon    
Michael J. O’Hanlon
Chief Executive Officer and President






BEHRINGER HARVARD OPPORTUNITY OP II, LP


By: BHO II, Inc.,
its general partner




By: /s/ Michael J. O’Hanlon    
Michael J. O’Hanlon
Chief Executive Officer and President






BEHRINGER HARVARD OPPORTUNITY II MANAGEMENT SERVICES, LLC




By: /s/ Michael J. O’Hanlon    
Michael J. O’Hanlon
Chief Executive Officer and President






BEHRINGER HARVARD REAL ESTATE SERVICES, LLC




By: /s/ Robert S. Aisner    
Robert S. Aisner
Chief Executive Officer and President






HPT MANAGEMENT SERVICES LP





3



--------------------------------------------------------------------------------



By: /s/ Robert S. Aisner    
Robert S. Aisner
Chief Executive Officer and President




BEHRINGER HARVARD 1875 LAWRENCE, LLC




By: /s/ Michael J. O’Hanlon    
Michael J. O’Hanlon
Chief Executive Officer and President






GARDENS MEDICAL PAVILION, LLC




By: /s/ Michael J. O’Hanlon    
Michael J. O’Hanlon
Chief Executive Officer and President






BEHRINGER HARVARD EU OPPORTUNITY I B.V.




By: /s/ Michael J. O’Hanlon    
Michael J. O’Hanlon
Its Authorized Reprentative






BHOPII ALTE JACOBSTRAßE GMBH




By: /s/ Johannes Neutard    
Johannes Neutard
Managing Director






BEHRINGER HARVARD ARBORS, LLC
By:
Harbor Town Apartments

Its managing member
By:    FinPar Harbor Town/Memphis, L.L.C.
Its managing member

4



--------------------------------------------------------------------------------







By: /s/ C. Harris Haston    
C. Harris Haston
Authorized Member






BEHRINGER HARVARD/SCION UGA, LLC
By:
Scion Athens Investors LLC,

its Managing Member
By:
Scion Operating Manager LLC,

its Manager




By: /s/ Robert D. Bronstein    
Robert D. Bronstein
Manager






22 EXCHANGE STUDENT HOUSING, LLC
By:
22 Exchange, LLC

its Sole Member




By: /s/ Michael J. O’Hanlon    
Michael J. O’Hanlon
Chief Executive Officer and President






TPBH BABCOCK SELF STORAGE, LTD.
By:
TTSP Storage General Partner, LLC

its General Partner




By: /s/ Stephen A. Pyhrr    
Stephen A. Pyhrr    
Manager    






SL PARKSIDE APTS, LLC
By:
SL Parkside Holding, LLC

its Managing Member



5



--------------------------------------------------------------------------------





By: /s/ Michael J. O’Hanlon    
Michael J. O’Hanlon
Chief Executive Officer and President






BEHRINGER HARVARD MARGATE, LLC
By:
Margate Peak, LLC

its Managing Member




By: /s/ Luke Simpson    
Luke Simpson
Manager




9727 TOUCHTON ROAD, LLC
By:
9727 Touchton Road Holding, LLC

its Managing Member




By: /s/ Michael J. O’Hanlon    
Michael J. O’Hanlon
Chief Executive Officer and President



6

